DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058, in view of Burgyan, US 8044673.
Regarding claim 1, OYAMA discloses; a method of producing a semiconductor module arrangement, the method comprising: 							providing a first subassembly (Fig. 3; PCB 2) having a number N1 of first adjustment openings (Fig. 3; openings on PCB 2 for support portions 42, 43), a second subassembly (Fig. 3; PCB 2´) having a number N2 of second adjustment openings (Fig. 3; openings on PCB 2´ for support portions 42´, 43´) and a third subassembly (Fig. 3; base plate 400) having a plurality of adjustment pins (Fig. 3; support portions 42, 43, 42´, 43´ are connected to each other through base plate 400) which are fixedly connected to one another, a first set of the plurality of adjustment pins (Fig. 3; 42, 43 extending from top of 400) extending beyond a top surface of the third assembly, a second set of the plurality of adjustment pins (Fig. 3; 42´, 43´ extending from bottom of 
Regarding claim 2, OYAMA discloses; the third subassembly has a number N1 ≥ 1 of first adjustment pins (Fig. 3; 42, 43 are > 1 ); 							the first subassembly has a number N1 of first adjustment openings into which in each case a different one of the first adjustment pins engages (Fig. 3; support portions 42, 43 engages into different openings on PCB 2); 							the third subassembly has a number N2≥ 1 of second adjustment pins (Fig. 3; 42´, 43´ are > 1 ); 											the second subassembly has a number N2 of second adjustment openings into which in each case a different one of the second adjustment pins engages (Fig. 3; support portions 42´, 43´ engages into different openings on PCB 2´); and 			a totality of the N1 first adjustment pins and the N2 second adjustment pins forms a total quantity of adjustment pins in the plurality which are fixedly connected to one another (Fig. 3; 42, 43, 42´, 43´ are connected to each other through base plate 400).
Regarding claim 3, OYAMA discloses; the first subassembly, the second subassembly and the third subassembly are arranged relative to one another in such a way that each of the N1 first adjustment pins engages (Fig. 3; support portions 42, 43 engages into different openings on PCB 2) into a different one of the N1 first adjustment openings, and wherein each of the N2 second adjustment pins engages (Fig. 3; support portions 42´, 43´ engages into different openings on PCB 2´) into a different one of the N2 second adjustment openings.
Regarding claim 5, OYAMA discloses; the third subassembly has a main body (Fig. 3; main plate 41); the first adjustment pins extend away (Fig. 3; 42, 43 extending from top of main plate 41) from the main body in a first direction; and the second adjustment pins extend away (Fig. 3; 42´, 43´ extending from bottom of main plate 41) from the main body in a second direction opposite to the first direction.
Regarding claim 7, OYAMA discloses; screwing the third subassembly to the first subassembly by first screws (Fig. 4 and ¶ 0022; screw 7); and screwing the third subassembly to the second subassembly by second screws (Fig. 4, 5 and ¶ 0022; screw 7).
Regarding claim 8, OYAMA discloses; the first subassembly, the second subassembly and the third subassembly are in each case a different one of the following subassemblies I to V: (I) a base plate (Fig. 3; base plate 400); (II) a housing; (III) a housing cover; (IV) a heat sink; and (V) a printed circuit board (Fig. 3; 2 and 2´ are different PCB).
Regarding claim 10, OYAMA discloses; the third subassembly is integrally formed and is composed of a uniform, homogeneous material (Fig. 3 and ¶ 0020; base plate formed with aluminum die casting). 
Regarding claim 14, OYAMA discloses; all of the adjustment pins (Fig. 3; support portions 42, 43, 42´, 43´ are column) in the plurality are devoid of a thread.
Regarding claims 15, OYAMA discloses; the plurality of adjustment pins constitutes an integral constituent part (Fig. 3 and ¶ 0020; base plate with column formed with aluminum die casting) of the third subassembly prior to the subassemblies being connected to one another.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 in view of Burgyan, US 8044673, as applied to claims 1-3, 5, 7-8, 10 and 14-15 above, and further in view of Bixler, US 2008/0096433.
Regarding claim 4, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate but is silent about one, several or each of the N1 first adjustment pins is a blade pin; and/or one, several or each of the N2 second adjustment pins is a blade pin. However Bixler teaches that through-hole receptacles formed in the backplane housing floor for receiving the ground blade pins (Fig. 1; 34) of the ground shields.												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify OYAMA by providing one, several or each of the N1 first adjustment pins is a blade pin; and/or one, several or each of the N2 second adjustment pins is a blade pin, as taught by Bixler, to provide an improved differential pair connector that includes means for significantly reducing crosstalk between differential pair channels easy to assemble construction which is of reasonably low cost (¶ 0009).

Claims 6, 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 in view of Burgyan, US 8044673, as applied to claims 1-3, 5, 7-8, 10 and 14-15 above, and further in view of Soyano, US 2009/0096081.

Regarding claims 6, 11 and 16, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate but is silent about the main body is an annular plastic frame of a housing in which a semiconductor chip is arranged in claim 6,  the uniform, homogeneous material is a plastic or a molding compound in claim 11 and the plurality of adjustment pins is plastic molded to a sidewall of the third subassembly in claim 16.									 		However Soyano teaches that the main body is an annular plastic frame (Fig. 1; resin housing 40) of a housing in which a semiconductor chip is arranged (Fig. 1; 30, 31) and the plurality of adjustment pins (Fig. 4; positioning pins 108 are on the external frames of the semiconductor device) is plastic molded to a sidewall of the third subassembly.											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify OYAMA by providing the main body is an annular plastic frame of a housing in which a semiconductor chip is arranged in claim 6, the uniform, homogeneous material is a plastic or a molding compound in claim 11 and the plurality of adjustment pins is plastic molded to a sidewall of the third subassembly in claim 16, as taught by Soyano, to provide a semiconductor device that allows simultaneous positioning of a plurality of control boards having different areas together and simultaneous positioning of a plurality of control boards and a resin housing cover together (¶ 0012).


Claims 9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 in view of Burgyan, US 8044673, as applied to claims 1-3, 5, 7-8, 10 and 14-15 above, and further in view of Hartke, US 6801431.
Regarding claim 9, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate and connected with circuit boards but is silent about cohesively connecting the base plate to a circuit mount; cohesively connecting the circuit mount to a semiconductor chip; and arranging the semiconductor chip on a face of the circuit mount which is averted from the base plate.						Regarding claim 12, OYAMA discloses; the second subassembly (Fig. 3; PCB 2´) is a printed circuit board.											OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate and connected with circuit boards but is silent about the first subassembly is a base plate cohesively connected to a circuit mount; the circuit mount is cohesively connected to a semiconductor chip which is arranged on a face of the circuit mount which is averted from the base plate.							Regarding claim 13, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate and connected with circuit boards but is silent about providing a heat sink having a number N1 of further adjustment openings; and engaging a different one of the adjustment pins into respective ones of the further adjustment .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about amended claim 1, that element 400 in the Oyama reference is a base plate that is intentionally made of metal such as aluminum die cast so that wiring boards attached and fixed to the base plate can be "cooled well" by the base plate and the life of each circuit component on the wiring boards is extended. Clearly, the main function of Oyama's metal base plate is that of a heat sink. In view of this expressly stated goal of the Oyama reference, one of ordinary skill in the art would not have been motivated to replace metal base plate 400 with a base plate that is electrically insulating since electrically insulating materials tend to have significantly poorer capacity for thermal dissipation compared to metals. 		However in the new 103 rejection above, OYAMA, in view of Burgyan, the secondary reference Burgyan clearly teaches that “the pressure applicator 147 is preferably composed of an electrical insulative material, e.g., Alumina, and Aluminum nitrate (Col. 9; Ln. 45-47)”. Therefore aluminum based materials itself is an electrical insulative material. Accordingly applicant’s argument about aluminum die cast metal base plate would not have been motivated to replace with electrically insulating materials is unsound and/or not applicable in this case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729